DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neil (US PN 5,524,793).
Regarding claim 15, O’Neil discloses a dispenser pump (figure 1) comprising: 
a head (item 2, figure 1) including a dispensing outlet (item 3, figure 1) and an axial stem (figure 1); 
a body (item 5, figure 1) including a cylinder (figure 1) receiving a body insert (item 4, figure 1); a cap (item 10, figure 1) affixed to a top portion of the body, wherein the body is configured to receive the axial stem (as seen in figure 2) and the body insert rotates in concert with the head (column 4, lines 1-19); 
a biasing member (item 7, figure 1) urging the head away from the body; 
a vent path (item 33, figures 2-3) allowing air flow between the cap and the head and between the body insert and the cylinder, with a curved or linear bead or rib (item 34, figure 1) projecting radially out from the body insert and sealing an inner facing of the cylinder; and 
wherein the bead or rib blocks the vent path when the body insert is rotated relative to the cylinder to a first position (see figure 2, column 4, lines 1-19) and the vent path is open when the body insert is rotated relative to the cylinder to a second position (see figure 1, column 4, lines 1-19).
Regarding claim 16, O’Neil discloses that bead or rib is formed around a complete circumference of the body insert (figure 1).
Regarding claim 17, O’Neil discloses that the body insert includes a top collar with a first skirt (bottom seal of piston 4, figure 1) coupled to the cylinder and a second skirt to selectively couple to the head (top portion of piston 4, figure 1) so as to lock the head in a down position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754